Citation Nr: 0031317	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-42 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of June 1951 and November 1952 which denied 
service connection for a psychiatric disorder.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active military service from August 1948 to 
September 1950.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied reopening of a claim of service 
connection for a psychiatric disorder and held that there was 
no clear and unmistakable error (CUE) in the several rating 
decisions in 1951 as well as in November 1952 which denied 
service connection for a psychiatric disorder.  Subsequently, 
the claim of CUE has focused on the June 1951 and November 
1952 rating actions.  

The case was remanded in May 1998.  Following a VA 
psychiatric examination in August 1998, and an October 1998 
addendum, a November 1998 rating action granted service 
connection for a generalized anxiety disorder with paranoid 
ideation and assigned a 30 percent disability evaluation 
effective April 25, 1995 (date of receipt of the application 
to reopen the claim).  The veteran has perfected an appeal as 
to the 30 percent disability rating assigned for the service-
connected psychiatric disorder, his only service-connected 
disability.  


FINDINGS OF FACT

1.  The veteran was notified of rating actions of June 1951 
and November 1952 which denied service connection for a 
psychiatric disorder.  No appeal was taken and those 
decisions are final.  

2.  There was no CUE in the June 1951 and November 1952 
rating actions in failing to apply applicable laws and 
regulations. 

3.  The criteria in effect prior to November 7, 1996 for an 
evaluation in excess of 30 percent for a generalized anxiety 
disorder are not met.  

4.  The criteria in effect since to November 7, 1996 for an 
evaluation in excess of 30 percent for a generalized anxiety 
disorder are not met.  


CONCLUSIONS OF LAW

1.  The veteran was notified of rating actions of June 1951 
and November 1952 which denied service connection for a 
psychiatric disorder and those decisions are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2000).  

2.  There was no CUE in the rating actions of June 1951 and 
November 1952 which denied service connection for a 
psychiatric disorder.  38 C.F.R. § 3.105(a) (2000).  

3.  An evaluation in excess of 30 percent for a generalized 
anxiety disorder under the criteria in effect prior to 
November 7, 1996 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.7, 4.130, and Diagnostic 
Code 9400 (1996). 

4.  An evaluation in excess of 30 percent for a generalized 
anxiety disorder under the criteria in effect since November 
7, 1996 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.126, and Diagnostic 
Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  CUE in June 1951 and November 1952 Rating Decisions

Under 38 C.F.R. § 3.105(a) (2000) prior ratings are final 
unless they contained or were the result of CUE.  The effect 
of finding CUE in a prior decision is to correct the 
original error, as if the error had never occurred.  Thus, 
if the June 1951 or November 1952 denials of service 
connection for a psychiatric disorder contained CUE, the 
proper effective date for the grant of service connection 
for a generalized anxiety disorder would be the day after 
service discharge, or September 17, 1950, inasmuch as the 
original claim for service connection was received in 
December 1950, within one year of discharge from active 
military service.  

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such 
final decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
For there to be CUE either the correct facts, as they were 
known at the time, were not before the RO (which requires 
more than a simple allegation or disagreement as to how the 
facts were weighed or evaluated), or the law or regulations 
extant at that time were incorrectly applied.  Further, the 
error must be undebatable so that reasonable minds could 
only conclude that the original decision was fatally flawed 
and of the sort which if it had not been made would 
manifestly change the outcome.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); and Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it 
is the kind of error that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  A claim that the evidence was improperly weighed or 
that the decision was simply wrong does not constitute a CUE 
claim.  Broad-brush allegations and general, non-specific 
claims of error are insufficient to satisfy the requirement 
that CUE claims must be pled with specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russel v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 
Vet. App. 40, 44 (1993)).  

Background

The examination for service entrance in August 1948 was 
negative.  The veteran was hospitalized in July 1950 after 
exhibiting a panic reaction.  His history was that he had 
always been "nervous."  The diagnosis was a chronic 
moderate emotional instability reaction manifested by 
ineffectiveness and panic reaction when confronted with minor 
stress.  

The veteran was again hospitalized in August 1950 for 
blackouts and tremulousness as well as maladjustment to 
military service.  He appeared apprehensive and had tremors.  
It was noted that he had had preservice family problems.  On 
mental status evaluation he was rather apprehensive.  He had 
no special emotional display but had a fixed facial 
expression.  He was openly tearful.  He had had blackout 
symptomatology for many years preceding military service.  He 
had entered military service as a neurotic escape from 
difficult family relationships, although ostensibly the 
reason was to obtain training for an eventual occupation or 
trade.  Due to recent military needs he had had an acute 
anxiety-hysterical reaction of marked degree and showed pre-
schizophrenic signs, in that his personality integration was 
failing in the face of personality conflicts and heightened 
by situational factors.  It was recommended that he be 
discharged from service because he could not function now and 
future events would aggravate the condition, possibly to the 
point of evolution into a schizophrenic reaction.  The 
diagnosis was an anxiety reaction, chronic and presently 
acute, with hysterical manifestations of blackouts, 
tremulousness, marked frustration, insecurity, helplessness, 
and with pre-schizophrenic signs.  The discharge diagnosis 
was a chronic moderate emotional instability reaction 
manifested by apprehension, tremulousness, and frequent 
blackouts.  

A subsequent clinical notation reflects that the veteran had 
appeared before a board for discharge because of his 
emotional instability but had shown a marked improvement in 
his tremulousness and apprehension.  He was discharged to 
duty.  

The examination for service discharge reflects that the 
veteran had a chronic moderate emotional instability reaction 
manifested by tremulousness, fluctuating emotional attitudes, 
and irritability to the stress of routine duties.  

The veteran's initial claim for service connection for a 
psychiatric disorder was received in December 1950.  A 
January 1951 rating action denied service connection for an 
emotional instability reaction on the basis that the disorder 
was a developmental abnormality and not a disability under 
the law.  He was notified of that rating action that same 
month but no appeal was taken.  

In a February 1951 notarized statement Dr. C. C. B. R. stated 
that he had first seen the veteran on December 15, 1950 for 
complaints of an extreme nervousness tremor, an inability to 
face people, and an inability to work.  "All of these 
symptoms started when he was in the service."  He had been 
unable to work since service.  That physician's opinion was 
that the veteran had a psychoneurosis with "a somatic 
complaint of the tremor."  He had been treated with 
medication with only mildly positive results.  In the history 
related by the veteran, he had not had a tremor prior to 
entering military service.  (A verbatim but undated copy of 
this statement was received in September 1995.)

On VA psychiatric examination in March 1951 the veteran's 
complaints included severe headaches, tenseness, 
restlessness, being jumpy, lack of appetite, a fluttering 
sensation in his stomach, occasional vomiting, and a severe 
tremor of his hands.  His history was that he had always been 
high strung, sensitive, and bashful.  From the beginning of 
his military service he had been tense, had difficulty 
eating, vomited, had difficulty sleeping, and had dizzy 
spells and occasional blackouts.  On neurological evaluation 
he had a coarse and rapid tremor of his fingers and forearms.  
On mental status examination he appeared tense and mildly 
agitated.  His voice was rather tremulous.  His symptoms 
during service of loss of appetite, vomiting, diarrhea, and 
blackouts had continued since service.  His affect was fairly 
adequate and he had no hallucinations or delusions.  He was 
well oriented and his sensorium was clear.  He had no defect 
of his memory.  His insight regarding his somatic complaints 
was impaired but his judgment was fair.  The diagnosis was a 
severe anxiety reaction characterized by somatic complaints, 
headaches, pains in his stomach, tenseness, startle reaction, 
restlessness, and insomnia.  He had severe impairment from a 
premorbid personality, was high strung, and had a schizoid 
makeup.  

In April 1951 the veteran was notified of a rating decision 
that month denying service connection for a psychiatric 
disorder and he was notified that his nervous condition was 
"a disability which may occur regardless of your military 
service."  No appeal was taken from that rating decision.  

In May 1951 an additional service medical record was received 
reflecting inservice treatment for acute pharyngitis.  

In June 1951 the veteran was notified of a rating decision 
that month denying service connection for a psychiatric 
disorder and he was notified that his nervous condition was 
"a disability which may occur regardless of your military 
service."  No appeal was taken from that rating decision.

In January 1952 an additional service medical record was 
received which was the original of a copy of a service 
medical record previously on file and in March 1953 a full 
carbon copy of the examination for service discharge was 
received.  

Received in October 1952 was a July 1952 notarized statement 
from Dr. B. D. I. stating that he had treated the veteran in 
October and November 1950 for complaints of nervousness, 
tremors of the hands, and complaints of indigestion.  With 
reassurance and medication he had improved somewhat and was 
then treated by another physician.  Also received was a July 
1952 statement from Dr. C. C. B. R. stating that he had 
treated the veteran on December 15, 1950 for a nervous 
disorder.  

The November 1952 rating decision confirmed and continued the 
denial of service connection because, despite the new 
evidence, there was no evidence of any change in the 
diagnosis.  Although notified of that rating action in 
November 1952 the veteran did not appeal.  

Analysis

It is alleged that there was CUE in the June 1951 and 
November 1952 rating decisions because the RO did not 
consider the March 1951 VA examination which demonstrated 
that the veteran had a chronic acquired psychiatric disorder 
rather than emotional instability.  Moreover, it is alleged 
that there was CUE because the RO improperly rebutted the 
presumption of soundness without there being clear and 
unmistakable evidence, or even applying that standard. 

However, the RO in 1951 and 1952, essentially, concluded that 
the veteran had a developmental disorder.  Developmental 
disorders are not disabilities for the purposes of grants of 
service connection.  Since service connection could not be 
granted for a developmental disorder, the presumption of 
soundness at service entrance was not applicable.  

The law in this regard has not changed but is now codified at 
38 C.F.R. § 3.303(c) (2000) which states, in pertinent part, 
that: 

In the field of mental disorders, personality 
disorders which are characterized by developmental 
defects or pathological trends in the personality 
structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown 
to have existed prior to service with the same 
manifestations during service, which were the basis 
of the service diagnosis, will be accepted as 
showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of 
applicable legislation. 

Moreover, while The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) did 
not exist in 1951 or 1952, it has recently stated the very 
position taken by the RO in 1951 and 1952 with respect to 
whether the presumption of soundness applies in claims for 
service connection for a developmental disorder.  For the 
limited purpose of stating concisely what the law was in 1951 
and 1952 the Board notes the holding in Winn v. Brown, 8 Vet. 
App. 510, 515-16 (1996) which held that the very nature of 
the conditions listed in 38 C.F.R. § 3.303(c) connotes that 
the condition preexisted service and the regulation does not 
contradict 38 U.S.C.A. § 1111 which provides for a 
presumption of soundness at service entrance except for 
defects found on examination for service entrance.  Thus, the 
conditions listed in 38 C.F.R. § 3.303(c) are not the type of 
disease or injury-related defect to which the presumption of 
soundness can apply.  Winn v. Brown, 8 Vet. App. 510, 515-16 
(1996) (in which a personality disorder was held to have pre-
existed service).  In adjudicating CUE the law as it was in 
1951 and 1952 must be applied.  While the holding in Winn had 
not been announced at that time, that holding was essentially 
the same as the position taken by the RO in 1951 and 1952.  

The inservice diagnosis was that of an emotional instability 
reaction and a life-long pattern of such behavior was noted.  
While there was also evidence on file in June 1951 and 
November 1952 of a diagnosis of an acquired psychiatric 
disorder and that the symptoms on VA examination in March 
1951 were the same as those during service, the Board may not 
now reweigh the evidence then on file or substitute its' 
judgment for that of the RO in 1951 of 1952.  The mere fact 
that there was evidence supporting the appellant's position 
does not establish the existence of CUE when there was also 
evidence supporting the position of the RO.  

Accordingly, the Board concludes that there was no CUE in the 
June 1951 and November 1952 rating actions.  

The Board finds no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied by the RO in 1951 or 1952.  Moreover, that 
doctrine is not for application in the current adjudication 
of the claimed CUE.  This is true in view of the standard 
that error must be undebatable and about which reasonable 
minds cannot differ.  Thus, that doctrine is not applicable 
in a determination of CUE.  Rather, an error either 
undebatably exists or there was no error within the meaning 
of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App.  
310, 314 (1992).  



II. Increased Rating for Generalized Anxiety Disorder

The appellant perfected an appeal as to the initial grant of 
service connection and original assignment of 30 percent for 
the now service-connected generalized anxiety disorder.  
Therefore, the claim continues as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant evidence has been properly 
developed for a fair, impartial, and fully informed decision. 

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2000), which generally requires notice 
and a delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant in doing so without remand to the RO for 
that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
The RO did, however, consider all the evidence from service 
forward.  It has addressed the appropriate rating to be 
assigned at each stage of the proceedings.  

As the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.   

Factual Background

VA outpatient treatment records of 1996 and 1997 do not 
reflect that the veteran sought or received psychiatric 
treatment or evaluation.  

During VA hospitalization in September 1997 it was noted that 
the veteran had a history of a myocardial infarction in 1985, 
a history of past surgery for colon or prostate cancer, 
hypertension, diabetes, and chronic atrial fibrillation.  
During that hospitalization he underwent surgery for 
hemorrhoids.  

On VA psychiatric examination in August 1998 the veteran's 
claim file was reviewed.  The veteran was divorced and had no 
children.  His last psychiatric hospitalization was when he 
was in the service.  He was last employed as a tool and die 
maker in 1985 at which time he had a heart attack.  

On mental status examination the veteran was cooperative and 
his affect was appropriate; however, he exhibited somewhat 
loose associations and some paranoid thoughts.  He denied 
hearing voices but stated that he had thoughts of suicide at 
times.  He was not taking any psychotropic medications, and 
stated that he was unwilling to try them.  He stated that he 
had never received psychiatric treatment because he had not 
been willing to accept treatment.  He was competent to handle 
VA funds.  He was administered psychological testing and his 
Beck Depression Inventory score of 17 was consistent with 
mild to moderate depression.  Additional testing revealed he 
was acutely disturbed and had depressive ideation and 
schizoid features.  He had paranoid ideation and believed 
people were plotting against him and that he had a lot of 
enemies.  The diagnosis was a generalized anxiety disorder 
with paranoid ideation.  His global assessment of functioning 
(GAF) score was 50.  

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Extraschedular ratings are assigned if there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, rendering the regular schedular 
standards impractical and inadequate.  38 C.F.R. 
§ 3.321(b)(1).  

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
the issue is the severity of mental disorders.  Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).  

The criteria for rating psychiatric disorders, such as a 
generalized anxiety disorder, changed effective November 7, 
1996.  When the governing law or regulations change during 
the course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  However, if the 
amended version is more favorable, that provision shall apply 
only to periods from and after the effective date of the 
amendment, and the prior version shall apply to periods 
preceding the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991), a liberalizing law shall 
not be earlier than the effective date thereof).  

The criteria for rating a generalized anxiety disorder in 
effect prior to November 7, 1996, provided at 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, that a 30 percent evaluation 
was warranted when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  As will be explained, this means social and 
industrial impairment which is distinct, unambiguous, and 
moderately large in degree.  A 50 percent evaluation was 
warranted when there was considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and the symptoms resulted in such 
reduction in flexibility, efficiency and reliability levels 
as to produce considerable industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" (for a 30 
percent rating for a psychoneurosis under the rating criteria 
in effect prior to November 7, 1996) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  OGCPREC 9-93, 59 Fed. Reg. 4753 (1994). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000), which 
became effective November 7, 1996, a generalized anxiety 
disorder is rated under the general formula for rating mental 
disorders, the criteria for which are set forth at Diagnostic 
Code 9440 and provides that for a 30 percent evaluation there 
must be occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  For a 50 
percent evaluation there must be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

After careful review of the evidence of record and the 
applicable law and regulations as set forth above, and giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran's current symptomatology more closely 
approximates the rating criteria for a 30 percent rating.  

"A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Here, depression and paranoia are the hallmarks of the 
veteran's psychiatric disorder.  While his GAF score of 50 
indicates serious symptoms and impairment, the veteran has 
been able to cope with his psychiatric disability without any 
medication and, indeed, without any form of treatment and has 
never required psychiatric hospitalization since discharge 
from service five decades earlier.  He is not shown to have, 
overall, considerable social and industrial impairment nor 
does his clinical picture more closely approximate the 
criteria for a 50 percent rating under the new rating 
criteria.  

Thus, the Board concludes that the evidence does not warrant 
an evaluation in excess of 30 percent.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

ORDER

The claim of CUE in rating decisions of June 1951 and 
November 1952, denying service connection for a psychiatric 
disorder, is denied. 

The claim for an increased rating for a generalized anxiety 
disorder is denied. 


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


